Exhibit (10)CC
CONFIDENTIAL TREATMENT REQUESTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential
treatment filed separately with the Securities and Exchange Commission.




Amendment to Pharmacy Operating Agreement


This Amendment to Pharmacy Operating Agreement is entered into by Target
Corporation (“Target”) and CVS Pharmacy, Inc. (“CVS”) as of November 30, 2016.
Target and CVS are parties to the Pharmacy Operating Agreement, dated as of
December 16, 2015, as supplemented by certain side letters (collectively, the
“POA”). Section 8.11(a) of the POA is deleted in its entirety and replaced with
the following:
(a)    Script Growth Performance Target. The Parties will measure the script
volume of each of the Pharmacies existing [*] (the “Pre-Period Volume”). On [*],
the Parties will measure the script volume of the Store Growth Group for the
twelve month period preceding [*] (the “Post-Period Volume”). In the event the
cumulative growth percentage of the [*] (the “Performance Target”), CVS shall
pay to Target $[*] million for each [*] shortfall in the Performance Target,
provided that such payment shall not exceed $[*] million in the aggregate. Any
such payment shall be made to Target within seventy-five (75) days after the end
of such [*] ([*]) year period. Beginning with [*], CVS agrees that it will plan
for business growth at the Pharmacies in a manner that is [*]. In the event (i)
the cumulative growth for the previous [*] period in total script volume on a
[*] as of each January 1st (commencing after [*]) is less than [*]% of the [*]
(based on IMS Health listings or a comparable source determined by the Parties
in good faith) (the “Shortfall”), and (ii) the Shortfall is more than [*] ([*])
percentage points greater than the shortfall would be if only the [*] (as
determined above), then CVS shall engage a nationally recognized consulting
company (the “Consultant”), at its own cost and expense, to review the Shortfall
and recommend how to decrease or eliminate the Shortfall. Target shall have the
right to approve the Consultant, which approval shall not be unreasonably
withheld, conditioned or delayed, and to receive a copy of the Consultant’s
report. As long as the condition described in clause (ii) above continues, CVS
shall implement the Consultant's recommendations in the order that CVS
determines to be most effective to remediate the condition, provided that they
do not require operational or other changes to the Stores (except with respect
to the Pharmacies), and shall also dedicate a senior officer to oversee the
Consultant’s work and the implementation of the Consultant’s recommendation(s)
and to regularly update the Target Senior Officer on the progress of the
implementation.


[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission

--------------------------------------------------------------------------------







By executing below, the parties agree that the provisions of this amendment are
effective as of the date first written above by their respective officers
thereunto duly authorized.


 
 
 
 
TARGET CORPORATION
 
 
 
 
 
 
 
 
 
 
 
/s/ John Mulligan
 
 
 
 
 
John Mulligan
 
 
 
 
 
Executive Vice President &
 
 
 
 
 
Chief Operating Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CVS PHARMACY, INC.
 
 
 
 
 
 
 
 
 
 
 
/s/ David M. Denton        
 
 
 
 
 
David M. Denton
 
 
 
 
 
Executive Vice President &
 
 
 
 
 
Chief Financial Officer
 









[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed
separately with the Commission

